DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments are moot in view of the rejections below, based on a new reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2013/0103753 in view of Lee, US 2010/0229198 further in view of Winograd et al., US 2015/0324947 and Oh et al., US 2016/0261893.

1 and 5 and 9 and 14. Xu teaches a method and apparatus for transmitting and receiving service data, the method comprising:
generating service data and service discovery information for the service data wherein the signaling information includes service information [Figs. 10, 12, paras. 39, 46, 88-93, 99-104];
transmitting the service data based on a broadcast scheme including at least one of a terrestrial, a cable, or a satellite, and an internet scheme [service data (e.g. content) is transmitted, Figs. 11, 12, paras. 50, 51, 69, 77, 82, 99-104];
transmitting service discovery information for the service data based on the internet scheme from a server [Figs. 10, 12, paras. 39, 46, 69, 77, 94, 99-104];
wherein the service discovery information includes service list information which is aggregated from multiple providers [service discovery information identifies content from multiple sources, paras. 67-69, 84; also see Figs. 7, 10, 11, 13, paras. 49-51, 99-104]; and
displaying the service data based on the service discovery information [paras. 50, 51, 69, 77, 82, 99-104].
Xu is silent on including out-of-service image data. Lee teaches a content distribution system wherein the service discovery information includes related material information representing additional material information [very vague and broad; reads on essentially any related data] including information for an out of service image [OFF AIR indicator, Figs. 5A, 5B, paras. 61-63]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, including data to indicate that a channel cannot be received, and displaying an image to that effect, to inform viewers when a channel exists but is not available.  This can motivate users to upgrade (or adjust antenna, etc.) to receive the channel, and avoid frustration or confusion caused by simply removing the listing altogether.
The above references are silent on time information for an active status of service data. Winograd teaches wherein the service discovery information further includes availability information representing time information for active status of the service data [time at which application or service is available, 1706, Fig. 17; paras. 33, 34, 40, 85, 154, 199, 201, 204, 249; Figs. 15 (all)]. It would have been obvious before the effective filing date of the claimed invention to combine the references, using Winograd’s availability service data in order to plan for future selections, e.g. active channels or content could be pre-tuned or stored before insertion or viewing occurs.
The above references are silent on a minimum update period. Oh teaches a broadcast system wherein the service list information includes minimum update period information for polling metadata related to linear services delivered through the internet scheme, and a processor configured to poll the metadata based on the minimum update period information [client checks for updates based on minimum update period is included in service list information, para. 478].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate Oh to ensure that the client does not check for updates more frequently than necessary, thereby saving computing and power resources.

3 and 7 and 11 and 16. Winograd teaches the method of claim 1, wherein the availability information includes information that is used to represent a location includes a media URI for obtaining the information for an application for the service data [URL of application/service, paras. 4, 82, 85, 129, 199].


Claims 4, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Lee and Winograd as cited above in view of Yamagishi et al., US 2019/0190633 and Kobayashi et al., US 2012/0131615.  
The above references are silent on the specifically recited availability/timing information.  Yamagishi teaches a method wherein the availability information includes first valid information representing a time that the service data become available, second valid information representing a time that the service data become not available [Fig. 6, paras. 103, 148, 283, 322, 334].  It would have been obvious before the effective filing date of the claimed invention to combine the references, providing an availability window to the client so it can request/receive the application at a specified time.  Application can thereby be transmitted periodically rather than continuously, conserving bandwidth and resources of both server and client.
The above references are silent on weekly cadence.  Kobayashi teaches a method wherein days information representing one or more available days of the service data and recurrence information representing a weekly cadence of scheduled availability for the service data [e.g. one day per week; Figs. 2, 3, paras. 116, 120].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to incorporate Kobayashi’s weekly scheduling, to further limit the necessary connection time and bandwidth.  This data sent to the client allows the client to prioritize other processing when outside the update period.  A weekly update period allows time to incorporate any changes into applications and transmit the update before applications become too outdated.


Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Lee and Winograd as cited above in view of Kobayashi et al., US 2012/0131615. 
Winograd teaches provision of service information as cited above, but is silent on a service registry request.  Kobayashi teaches the method of claim 9, further including: transmitting a query for receiving the service data to service registry and receiving entry point information referencing the service discovery information hosted by providers [DNS registry is used (requested) to obtain entry point (e.g. IP address) of provider, Figs. 2, 4, paras. 49-53]; and obtaining the service data based on the entry point information [data is obtained via provider/IP address, Figs. 2, 4, paras. 49-53]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using Kobayashi’s request to enable access to service data no matter which server it resides on, since the registry can provide current provider location data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424